Affirmed and Memorandum Opinion filed February 26, 2004








Affirmed and Memorandum Opinion filed February 26,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-01169-CR
____________
 
PATRICK VARNESS TILLMAN,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 209th District
Court
Harris County, Texas
Trial Court Cause No.
787,363
 

 
M E M O R A N D U M   O P I N I O N
After a jury trial, appellant was convicted of the offense of
aggravated robbery.  On October 14, 2002,
he was sentenced to confinement for ten years in the Institutional Division of
the Texas Department of Criminal Justice.
On May 15, 2003, this court ordered a hearing to determine
why appellant=s counsel had not filed a brief in
this appeal.  On June 5, 2003, the trial
court conducted the hearing, and a record of the hearing was filed in this
court on June 9, 2003.




The trial court found appellant no longer desires to
prosecute his appeal.  On the basis of
that finding, this court has considered the appeal without briefs.  See Tex. R. App. P. 38.8(b).  The case is before us without a reporter=s record or bill of exception.  We find no fundamental error.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered
and Memorandum Opinion filed February 26, 2004.
Panel consists of
Justices Fowler, Edelman, and Seymore.
Do Not Publish C Tex. R. App. P. 47.2(b).